FILED
                             NOT FOR PUBLICATION                           DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS ARMANDO OSORIO-                             No. 12-70800
GUTIERREZ, AKA Luis Armando
Osorio,                                          Agency No. A095-730-180

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Luis Armando Osorio-Gutierrez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny in part

and grant in part the petition for review, and we remand.

      Osorio-Gutierrez does not challenge the BIA’s finding that he abandoned

any challenge to the IJ’s denial of asylum as time-barred. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are

deemed waived).

      In denying Osorio-Gutierrez’s withholding of removal claim, the agency

found Osorio-Gutierrez failed to establish past persecution or a likelihood of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Osorio-Gutierrez’s withholding of removal claim to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).




                                           2                                        12-70800
      Finally, in denying Osorio-Gutierrez’s CAT claim, the agency did not

consider the police’s reaction to Osorio-Gutierrez’s experience or the risk to

Osorio-Gutierrez in light of the subsequent harm to his nephews. See Eneh v.

Holder, 601 F.3d 943, 948-49 (9th Cir. 2010) (agency erred by failing to analyze

potentially dispositive evidence). Thus, we remand Osorio-Gutierrez’s CAT claim

for further proceedings consistent with this disposition. See Ventura, 537 U.S. at

16-18.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                      12-70800